                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   ELKINS


TERRANCE CHATMAN,

              Petitioner,

v.
                                                 CIVIL ACTION NO. 2:17-CV-141
                                                 (BAILEY)

JOE COAKLEY, Warden,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James E. Seibert [Doc.

6]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Seibert for submission of a proposed report and a recommendation (“R&R”). Magistrate

Judge Seibert filed his R&R on July 30, 2018, wherein he recommends the § 2241 petition

be denied and dismissed without prejudice.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo



                                             1
review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Seibert’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C. § 636(b)(1) and Fed.R.Civ.P. 72(b).

The docket indicates the petitioner accepted service on August 2, 2018 [Doc. 7]. To date,

petitioner has not filed any objections. Accordingly, this Court will review the R&R for clear

error.

                                           Conclusion


         Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report.          Accordingly, this Court

ORDERS that the § 2241 petition [Doc. 1] be DENIED and DISMISSED WITHOUT

PREJUDICE. This Court further DIRECTS the Clerk to enter judgment in favor of the

respondent and to STRIKE this case from the active docket of this Court.

         As a final matter, upon an independent review of the record, this Court hereby

DENIES a certificate of appealability, finding that the petitioner has failed to make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

         It is so ORDERED.

         The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.




                                               2
DATED: October 9, 2018.




                          3
